 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
            KENNETH R ARONSON,
 8                                                             CASE NO. 3:19-cv-05463-RJB-JRC
                                  Petitioner,
 9                                                             ORDER ADOPTING REPORT AND
                   v.                                          RECOMMENDATION
10
            JEFFREY A. UTTECHT,
11
                                  Respondent.
12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura (Dkt. 19), Petitioner’s Objections to the Report and Recommendation (Dkt.
14
     20), and the remaining record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    The Petition is dismissed without prejudice.
17
            (3)    A certificate of appealability is denied.
18
            DATED this 14th day of February, 2020.
19

20

21
                                          A
                                          ROBERT J. BRYAN
22                                        United States District Judge

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
